Citation Nr: 1518312	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  12-03 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from October 1974 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing in March 2015.


FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran has obstructive sleep apnea that began in active service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection: Legal Criteria

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

A necessary element to establish entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).  

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a) (West 2014).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau, 492 F.3d at 1377.

Competency is distinguished from the credibility and weight of admissible evidence, which are also factual determinations.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


II. Analysis

The Veteran's service treatment records show that, in December 1987, the Veteran reported complaints of having sleep problems that were associated with emotional problems.  At an October 1990 examination, the Veteran reported he was having trouble sleeping.  During service, none of the service treatment records diagnosed a sleep apnea condition.  Those records did show respiratory system symptomatology, including symptoms assessed at the time as asthma, and psychiatric symptoms including associated with sleep disturbance.

A July 2007 VA psychology note contains a list of symptoms of depression including sleep disturbance.  A later July 2007 note indicated that the Veteran would need further screening for sleep disturbance and referral to sleep clinic.  A December 2007 VA progress note shows that the Veteran had symptoms of sleep disturbance and nightmares, which were causing difficulty at night as he was often disturbing his wife's sleep with restlessness while sleeping.

An August 2008 VA sleep laboratory consultation report shows that following these complaints, the Veteran finally underwent a polysomnographic evaluation in July 2008.  The report includes findings of an Apnea Hypopnea Index (AHI) of 1.0 events per hour, which the report noted was in the normal range.  But the report further stated that the relatively low AHI appeared to underestimate the severity of the Veteran's sleep-disordered breathing.  That report concluded with a diagnostic impressions of (1) snoring and increased arousals consistent with upper airway resistance syndrome (sleep-related breathing disorder, unspecified); and (2) restless leg syndrome, and periodic limb movements during sleep. 

Subsequent VA treatment records show that a diagnosis of obstructive sleep apnea was made in October 2008; and that the condition was being managed by the sleep clinic, and that the Veteran used a CPAP unit.

During his March 2015 Board hearing, the Veteran credibly testified that the sleep disturbance symptoms that he currently has, and which have been diagnosed as sleep apnea, began in service.  The Veteran is competent to describe symptoms that he is aware of and can perceive.

The Board finds that the criteria for service connection for obstructive sleep apnea have been met.  Although the evidence shows that the Veteran has sleep problems associated with already service-connected psychiatric disorder and respiratory problems associated with already service-connected asthma, the evidence shows that he has a separate disability in sleep apnea.  The Veteran has been diagnosed by medical professionals with obstructive sleep apnea.  The Veteran has competently and credibly reported that since during service he has had such chronic symptoms as were later associated to the diagnosis of obstructive sleep apnea.  His lay testimony describing symptoms at the time during service supports the later diagnosis by a medical professional.  Based on the foregoing, the Board finds that the evidence overall affirmatively establishes the inception of obstructive sleep apnea in service.  See 38 C.F.R. § 3.303(a).
  
In consideration of the evidence of record, the evidence is at least in equipoise as to whether service connection is warranted.  Resolving reasonable doubt in his favor, the Board concludes that service connection is warranted for obstructive sleep apnea.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   


ORDER

Service connection for obstructive sleep apnea is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


